Colt, J.
The exceptions disclose only so much of the evidence as was deemed necessary to present the point. The parties differed as to what was said by the defendant at the time of the alleged discharge of the plaintiff from his employment. Each gave a different version of the conversation. But the defendant could not be permitted, for the purpose of corroborating his own or contradicting the plaintiff’s version, to introduce his own subsequent declarations to his wife, made when the plaintiff was not present. It was incompetent evidence. Lucas v. Trumbull, 15 Gray, 806. Exceptions overruled.